     Case 2:20-cv-01471-KJD-EJY Document 6 Filed 09/02/20 Page 1 of 2




 1 GINA M. MUSHMECHE, ESQ.
     Nevada Bar No. 11611
 2 KRAVITZ, SCHNITZER, & JOHNSON, CHTD
     8985 S. Eastern Avenue, Suite 200
 3 Las Vegas, NV 89123
     Telephone: 702-362-6666
 4 Facsimile: 702-362-2203
     gmushmeche@kssattorneys.com
 5
     Attorneys for Defendant Meridian Financial Services, Inc.
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                                 DISTRICT OF NEVADA
10 Raynaldo Salvador,                              )   Case No. 2:20-cv-01471-KJD-EJY
                                                   )
11                Plaintiff,                       )   STIPULATION AND ORDER
                                                   )   EXTENDING DEADLINE FOR
12 v.                                              )   MERIDIAN FINANCIAL
                                                   )   SERVICES, INC. TO RESPOND TO
13 Meridian Financial Services, Inc.               )   PLAINTIFF’S COMPLAINT
                                                   )
14                Defendant.                       )   [FIRST REQUEST FOR
                                                   )   EXTENSION]
15
16         COMES NOW, Defendant Meridian Financial Services, Inc. (“Defendant”), and
17 Plaintiff, Raynaldo Salvador (“Plaintiff”), by and through their respective counsel of
18 record, stipulate and agree to extend the deadline to October 2, 2020, for Defendant to
19 answer or otherwise plead in response to Plaintiff’s Complaint.
20         This is Defendant’s first request for an extension, which it requested from Plaintiff
21 in order to allow Defendant additional time to investigate the factual allegations of the
22 Complaint and for the Parties to explore the possibility of settlement. Plaintiff has no
23 opposition to Defendant’s request for an extension.
24         No additional requests for extensions are contemplated.
25         IT IS SO STIPULATED.
26 ///
27 ///
28 ///


                                                                                   2931\306536575.v1
     Case 2:20-cv-01471-KJD-EJY Document 6 Filed 09/02/20 Page 2 of 2




 1        DATED this 2nd day of September, 2020.
 2
     KRIEGER LAW GROUP, LLC                     KRAVITZ, SCHNITZER & JOHNSON,
 3                                              CHTD
 4
   /s/ David Krieger                            /s/ Gina M. Mushmeche
 5 David Krieger, Esq.                          Gina M. Mushmeche, Esq.
   Nevada Bar No. 9086                          Nevada Bar No. 116411
 6 Shawn Miller, Esq.                           8985 S. Eastern Avenue, Suite 200
   Nevada Bar No. 7825                          Las Vegas, Nevada 89123
 7 2850 W. Horizon Ridge Parkway, Suite 200
   Henderson, NV 89052                          Tel: 702-362-6666
 8 Telephone: 702-848-3855                      gmushmeche@ksjattorneys.com
   dkrieger@kriegerlawgroup.com                 Attorneys for Defendant Meridian Financial
 9 smiller@kriegerlawgroup.com                  Services, Inc.
   Attorneys for Plaintiff
10
11
12
13                                            ORDER
14
                                          IT IS SO ORDERED:
15
16
17
                                              UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27
28

                                                2
                                                                                2931\306536575.v1
